DETAILED ACTION
dNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or disclose a projector comprising:
a projector main body including an optical unit configured to generate an image light beam;
a projection optical device attached to a mounting part of the projector main body, and configured to project the image light beam generated by the optical unit on a projection surface; and
a chassis of the projection optical device includes a first camera attachment part to which at which device a camera is attachable attached, wherein 
an imaging range of the camera when attached to the first camera attachment part includes at least a part of a projection image projected by the projection optical device,

the projection optical device includes a first projection optical device and a second projection optical device,
the first projection optical device forms a first light path,
the second projection optical device forms a second light path different from the first light path the first protection optical device projects the image light beam in a first direction when the first projection optical device is attached to the projector main body, and the second projection optical device projects the image light beam in a second direction different from the first direction when the second projection optical device is attached to the projector main body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd